UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ANURAG SHANKAR,                                               :
                                                              :
                         Plaintiff,                           :   21-CV-3045 (PAE) (OTW)
                                                              :
                      -against-                               :   ORDER
                                                              :
ACCENTURE LLP,
                                                              :
                         Defendant.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed ECF 16. The Initial Case Management Conference scheduled for

June 8, 2021 is hereby adjourned and converted to a status conference on Friday, June 11,

2021 at 10:30 am. The dial in information is (866) 390-1828, access code 1582687.


         Plaintiff is directed to file his amended complaint in this Court forthwith. Filings by a pro

se party must be sent to the Pro Se Intake Unit by email

(Temporary_Pro_Se_Filing@nysd.uscourts.gov), regular mail, or in-person delivery at the drop

box at the Daniel Patrick Moynihan Courthouse (500 Pearl Street, New York, NY 10007).

Instructions for filing are available at https://nysd.uscourts.gov/forms/instructions-filing-

documents-email and https://www.nysd.uscourts.gov/prose. If Plaintiff wishes to participate in

electronic case filing (“ECF”), Plaintiff must file a Motion for Permission for Electronic Case

Filing, available at https://nysd.uscourts.gov/node/844. The Pro Se Intake Unit ((212) 805-0175)

may be of assistance to the Plaintiff in connection with court procedures.
       Defendant is directed to email and mail a copy of this Order to Plaintiff and file proof of

service on the docket by June 2, 2021.


       SO ORDERED.



                                                           s/ Ona T. Wang
Dated: May 28, 2021                                      Ona T. Wang
       New York, New York                                United States Magistrate Judge




                                                2
